           Case 2:20-cv-01073-SRB Document 19 Filed 06/24/21 Page 1 of 2




                                  UNITED STATES DISTRICT
                                COURT DISTRICT OF ARIZONA

 SHARYL DUBOISE, individually and on behalf of                      CLASS ACTION
 all others similarly situated,
                                                               Case No. 2:20-cv-01073-SRB
       Plaintiff,

 vs.

 INFINITE BLOOM LLC d/b/a BLOOM
 DISPENSARIES, an Arizona Limited Liability
 Company,

   Defendant.

 ______________________________________/

                                   NOTICE OF SETTLEMENT

           Plaintiff, Sharyl Duboise, by and through undersigned counsel, hereby gives notice that

the parties have reached a settlement with respect to Plaintiff’s individual claims. Plaintiff and

Defendant are in the process of finalizing their settlement agreement. Plaintiff anticipates filing

a notice of dismissal within twenty-one (21) days.


Date: June 24, 2021

Respectfully Submitted,

Shamis & Gentile, P.A.
/s/ Andrew J. Shamis
Andrew J. Shamis, Esq.
Florida Bar No. 101754
ashamis@shamisgentile.com
14 NE 1st Avenue, Suite 705
Miami, FL 33132
Telephone: 305-479-2299
        Case 2:20-cv-01073-SRB Document 19 Filed 06/24/21 Page 2 of 2




Edelsberg Law, P.A.
/s/ Scott Edelsberg
Scott Edelsberg, Esq.
Florida Bar No. 0100537
20900 NE 30th Ave., Suite 417
Aventura, FL 33180
Telephone: 305-975-3320
Email: scott@edelsberglaw.com



Counsel for Plaintiff and the Class




                                      CERTIFICATE OF SERVICE

        I hereby certify that on June 24, 2021, I electronically filed the foregoing document with
the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served
this day on all counsel identified below via transmission of Notices of Electronic Filing generated
by CM/ECF or in some other authorized manner.

Respectfully submitted,
                                              SHAMIS & GENTILE, P.A.
                                              14 NE 1st Ave., Suite 705
                                              Miami, FL 33132
                                              Telephone (305) 479-2299
                                              Facsimile (786) 623-0915
                                              Email: efilings@shamisgentile.com

                                        By:    /s/ Andrew J. Shamis
                                               Andrew J. Shamis, Esq.
                                               Florida Bar # 101754

                                               Counsel for Plaintiff and the Class
